WiNsnow, O. J.
Doubtless it is incumbent on the defendant and its employees at all times during the treatment of nervous and insane patients to use such means to restrain and guard them as would seem reasonably sufficient to an ordinarily prudent man under like circumstances to prevent such an occurrence as took place here, and for breach of that duty liability will arise, if such breach proximately causes injury to another. University of Louisville v. Hammock, 127 Ky. 564, 106 S. W. 219.
The trial court held that the evidence would not justify a finding of breach of that duty in the present case, and we cannot say that this conclusion was wrong.
The evidence has been quite fully stated and will not be repeated. It is to be remembered that the patient in question never exhibited symptoms of violence; that he came to the institution voluntarily and was apparently normal and entirely "tractable; that at the time of his escape there was a male attendant at his side; that an attempt to place greater restrictions on his liberty might easily have resulted in exciting the patient and producing serious results; and further that the defendant is a private institution receiving voluntary patients fand not a public institution receiving patients upon legal commitment. There are probably no questions more delicate than the questions arising as to the proper care of such pa*76tients; humanity demands that they be treated and cared for somewhere, but it cannot demand omniscience in that treatment. The same measures may produce the best results in some cases and the worst in others. The evidence impresses us with the belief that the defendant’s employees were performing an exceedingly difficult task with all the care 'and caution which ordinarily prudent persons in their situation would deem it necessary to exercise.
A motion for new trial on the ground of newly discovered evidence was properly overruled. In our judgment the 'evidence referred to would have added nothing to the case against the defendant.
By the Court. — Judgment affirmed.